Hagans, J.,
dissented. It is said, Robbins and Miller were either partners — not as to third persons, for no question of that kind arises in the case — but partners inter sese, or else Robbins was the agent of Miller, and that, in either view of the case,, the defendants are not liable. This case stands upon error, and the findings below by the judge, at Special Term, are entitled to all the consideration of the verdict of a jury, and should not be interfered with nnless palpably wrong. Uncertainty is not enough when we come to review the evidence, and any mere doubt ought to be resolved in favor of the judgment. Whether or not *278there is a partnership inter sese in a given case depends upon the intention of the parties, to be gathered from all the evidence and circumstances surrounding the case. Let us look into the testimony. Robbins was largely engaged in' the manufacture of tobacco; Miller had some money and great faith in Robbins, but no experience. He was therefore easily persuaded to venture into speculative leaf tobacco purchases for cash, and the parties enter into an arrangement by which Robbins was to buy the tobacco for Miller, and Robbins was to have one-half the profits for ' his labor. There was no stipulation as to the losses; they did not expect any losses in manufacturing the tobacco. No agreement or understanding, however, was had between Robbins and Miller as to the losses, should they occur, even by inference; on the contrary, Miller positively states thrice that he was to lose nothing, though he states that if there had been any losses they would have shared them he supposed. This would have been a matter of gratuity, not of obligation. His language is, “ Robbins was to manufacture the tobacco in his factory if it would sell at a loss, so that I was not to lose anything; and if tobacco declined he (Robbins) could take it and work it up, so that there should be no loss to me.” Any other testimony on this point discloses no different agreement between the parties. Both Miller and Robbins agree that Miller was to control the tobacco, and it was to be sold only on his order or with his consent. Accordingly, on the strength of this ammgement Miller gave Robbins some money — how much does not clearly appear. Miller’s whole investment was over. $6,000, and the fair inference is that but a small portion was given to Robbins before any purchases were made. However, this makes no substantial difference. In pursuance of the agreement between the parties, Robbins attended the sales at the defendants’ warehouse and bought the tobacco in controversy for Miller, as he says. Miller says, “ I asked Robbins to buy for me.” Robbins had the tobacco put on defendants’ books in Miller’s name as the *279purchaser. As he was buying largely, with the improper intent of concealing from the government the extent of his transactions, he had the tobacco put not only in his own name, but in the name of defendants’ clerk, who entered the sales, and others. Delivery checks were issued in the names of the purchasers and delivered to Robbins, upon which, when returned to the warehouse signed by the person in whose name they were issued, the tobacco would be delivered if the tobacco was paid for. Although this business was uniformly a cash business, these defendants were dealing with Robbins on credit, under an agreement that the tobacco he bought was to be held in pledge until paid for. Defendants were in utter ignorance of Robbins’ arrangement with Miller, as Miller was of Robbins’ arrangement with defendants.
The defendants supposed all these purchases were by Robbins for himself, and so they aided him in carrying out his improper intent by making these sales entries as they did. They took Robbins’ acceptances at sixty days for all the tobacco, of which fact he did not advise Miller; and they also issued delivery tickets in Miller’s name and gave them to Robbins, together with invoices, in Miller’s name, of the tobacco in controversy, signed, “ Received payment, J. T. Sullivan & Co.” It does not appear that any such receipted invoices were given by the defendants for any other lots of tobacco bought by Robbins at that time. When he got the tickets and the receipted invoices he took them to Miller, showed them to him, and Miller then paid him for them in cash, and he delivered to Miller both tickets and invoices, explaining to him that the tobacco could as well remain with defendants, on storage, as he had no room for it in the factory. Robbins says, in one place, he sold these tickets and invoices to Miller, and he paid him for them; but in another place he describes the transaction as stated.
It appears that Robbins bought other small lots of tobacco for Miller in the same way, Miller having both *280tickets and receipts of payment, and that Miller resold to Robbins, delivering to him the tickets, and he obtained the tobacco on them, signing Miller’s name thereto, with his assent. On these occasions Miller says he charged the tobacco np to Robbins, when he gave him these tickets, under the belief that all was right. Miller, who lived in Cincinnati, never went near the defendants’ warehouse in Covington for six months. He might well rest easy under the circumstances. But when he did go for his tobacco, he found the defendants had sold it to pay for Robbins’ debt, who had in the meantime become insolvent, and the defendants refused to recognize his rights at all. Now, it is said that Robbins does not appear well in those transactions, and therefore his statements are not entitled to much weight. But admitting this, Miller’s credibility is confessedly above suspicion; and wherever he confirms Robbins, which is mostly the case throughout the testimony, and especially so in every important particular, I think Robbins ought to be entitled to belief in such statements as are corroborated at least.
There is plainly, to my mind, no partnership between Robbins and Miller at all. The preponderance of the evidence is clearly this way. The defendants must be held to have been advised that this purchase for Miller was a bona fide one, for they gave a receipted bill, made out in Miller’s name, for it, and chose deliberately to look to Robbins for their pay. They are estopped from now claiming that Miller must bear this loss. A reference to the text-books on this subject shows that several vital elements of a partnership are wanting. There was no community in the disposition of the tobacco; Miller alone was to dispose of it. Robbins had no interest in the property, but only in the profits, and he had no right to demand or receive any more.
This share of the profits was merely his measure of compensation. If, on the whole transaction, there had been a loss, Miller would have been obliged, as the testimony *281stands, to bear it. He could not call on Robbins to bear any proportion of it, for, as between them, Robbins was only interested in the profit. There does not seem anywhere any intention on the part of either of them that they should be partners inter sese. This must appear from their acts and the circumstances before they can be held as such. See Parsons on Partnership (ed. of 1867), 47-50, and the cases cited there. In applying these principles to the facts of this case, there is no room for doubt in my mind on this question.
If any relation, then, existed at all between Robbins and Miller, it was that of principal and agent. I shall not stop to discuss any question as to the extent of Robbins’ authority to bind his undisclosed principal, Miller, in the dealings with the defendants.
Judge Story, in his work on Agency, section 433, says: “If a creditor of the principal settles with the agent, and takes a note or other secui’ity .from the latter for the amount due by the principal, although as between the parties it is intended only as conditional payment, yet if the creditor gave a receipt as if the money were actually received, or the security were an absolute payment, so that the agent is thereby enabled to settle, and does settle with the principal, as if the debt had been actually discharged, and the principal would otherwise be prejudiced, the debt will be deemed, as to the latter, absolutely discharged.”
And this upon the plainest principles of equity. “Admissions in pais, though made in good faith, may yet be made under such circumstances as to operate by way of estoppel, and preclude the party from afterward gainsaying them.” Beardsly v. Foote, 14 Ohio St. 414.
This case is clearly within these principles, and they are decisive of it. Miller was not an undisclosed principal. The tobacco was knocked down to him, so entered on defendants’ books, and both the tickets and invoices were made out in his name, and the defendants are therefore *282bound at their peril to know that Miller was a principal and Robbins his agent, and they can not hide themselves behind an excuse that they supposed Robbins was dealing for himself, which they themselves helped to originate. Brown v. Telegraph Co., 30 Ind. 39.
It is said that if Robbins and Miller were partners, the receipted invoices would be open to explanation, and they could not escape the obligation to pay for the tobacco. This conclusion may be granted if the premise is admitted, but not otherwise. It is true that if they were partners the receipt might he explained. If they were not partners, as between Robbins and the defendants, it might be explained. The defendants have acted on that idea, for they have sold this tobacco to pay for it, notwithstanding the receipted invoices. But when these receipts and tickets are passed to Miller, who, upon the faith of them, and trusting to them, has undoubtedly suffered harm, I do not think the receipts are open to explanation afterward on the part of the defendants.
Again, it is said that the transfer to Miller of the receipted invoices and the tickets did not transfer the property in the tobacco to him. This may be admitted. But • how does this affect the case as presented ? Here were two innocent parties, though as to the defendants this can hardly he said. The defendants put it in Robbins’ power to deceive and wrong Miller, and of the two innocent parties they must suffer, not. Miller. As this case presents itself to me, it is a very strong case for the application of this principle.
I think the judgment, therefore, ought to be affirmed.